Citation Nr: 9920167	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a gastrointestinal 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability, to include whether to reopen a previously denied 
claim for service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to August 1972.  
This appeal arises from a January 1994 rating decision of the 
New York, New York, Regional Office (RO).  In this decision, 
the RO determined that the veteran had not submitted the 
requisite new and material evidence needed to reopen her 
claims for service connection for a skin disorder, a 
gastrointestinal disability, and a psychiatric disability to 
include post-traumatic stress disorder (PTSD).  She has 
appealed these determinations.

In a substantive appeal (VA Form 1-9) of June 1994, the 
veteran requested a hearing before a member of the Board of 
Veterans' Appeals (Board).  However, she withdrew this 
request in a letter of December 1994 due to her inability to 
travel.  The veteran then submitted additional correspondence 
indicating she would be able to attend a hearing if the VA 
made appropriate accommodations.  The RO informed the veteran 
by letter of late October 1997 that she was scheduled to 
appear before a traveling member of the Board in late 
November 1997.  She was notified that her failure to appear 
at this hearing would result in her case being forwarded to 
the Board for review on the evidence of record.  The veteran 
failed to appear at this hearing.

In June 1994, the veteran filed a claim for service 
connection for a gynecological disability.  She filed claims 
for service connection for asthma and muscular disorders in 
December 1994.  A review of the claims files indicates that 
the RO has not adjudicated these issues.  The undersigned 
finds that these claims are not currently before the Board 
and that they are not inextricably intertwined with the 
issues on appeal.  Therefore, these matters are referred to 
the RO for the appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a skin 
disorder, gastrointestinal disability, and a psychiatric 
disability, other than PTSD, are discussed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
psychiatric disability under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303 in March 1977.  This claim was 
denied in April 1977 and a timely substantive appeal was not 
received.

2.  The veteran filed a separate claim for service connection 
for PTSD under the provisions of 38 C.F.R. § 3.304(f) in June 
1991.  This claim was denied by a rating decision of March 
1992 and was timely appealed by a notice of disagreement 
(NOD) received in March 1993.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD did not 
receive a final decision and is in appellate status.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.302(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In November 1972, the veteran filed claims for service 
connection for gastrointestinal and skin disabilities.  The 
RO requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in January 1973 and 
the available records were received by the RO in February 
1973.

Upon the veteran's entrance into active service, she was 
given a comprehensive medical examination in June 1970.  She 
denied any medical history of nightmares, depression, 
excessive worry, or nervous trouble.  On examination, the 
veteran's psychiatric evaluation was found to be normal.  

An undated service medical record noted the veteran's 
complaints of stomach cramps and severe hyperventilation.  It 
was reported that the veteran had been overly tense and under 
pressure for the last several weeks due to "final exams" 
and a "security check."  Her symptoms included attacks of 
nausea and labored breathing.  On examination, the veteran 
appeared anxious and worried.  The impression was anxiety.  

In February 1971, the veteran complained of an inability to 
move.  She reported that earlier she had ingested medication.  
On examination, the veteran had limited movement under 
command, but was very stiff.  It was reported that the 
veteran had experienced a poor reaction to her medication.  
After one to two hours the veteran was noted to have relaxed.  
She admitted that he had previously experienced several 
episodes of vomiting.  The veteran claimed that she had been 
emotionally upset and that past episodes of stress had led to 
similar symptoms.  

A service medical record of May 1971 noted that the veteran 
had stayed in bed for the last four days.  She also claimed 
that she had not eaten anything during this period.  The 
veteran had no specific complaints, but did admit to an 
increased use of alcohol.  On examination, she appeared to be 
very anxious and hyperventilating.  The impression was 
anxiety reaction and hyperventilation.  There is no 
separation examination of record.

In March 1973, a VA summary for a period of hospitalization 
from November to December 1972 was incorporated into the 
veteran's claims file.  The veteran complained of frequent 
vomiting usually due to smells she found nauseating or due to 
her nervousness.  She complained of chronic anxiety with 
episodes of hyperventilation in 1967 and 1970.  The veteran 
claimed that she had undergone electric shock therapy in the 
past.  She currently complained of a cyst that had been 
present since July 1972 on her left cheek.  An examination of 
the veteran's face confirmed the presence of a sebaceous cyst 
on the left cheek under the left eye.  This cyst was 
surgically excised and her acne scars dermabraded.  The 
diagnosis was acne scars on the face and a cyst on the left 
cheek.  

The veteran filed in March 1977 a claim for service 
connection for a psychiatric disability.  By letter of early 
April 1977, the RO notified the veteran that a review of her 
service medical records indicated that she had not received 
treatment for or a diagnosis of a psychiatric disorder.  She 
was informed that no further action would be taken on her 
claim until she provided evidence of the incurrence of a 
current psychiatric disability during her military service.  
Printed on the back of this letter was the following 
statement:

You may appeal our decision to the Board 
of Veterans Appeals at any time within 
one year from the date of this letter if 
you believe the decision is not in accord 
with the law and the facts now of record.  
You can start the appeal process by 
filing a Notice of Disagreement.  You may 
do this by writing a letter to this 
office stating that you wish to appeal.

A second letter in late April 1977 was sent to the veteran.  
In this letter, the RO notified the veteran that its reason 
in its previous letter for denying her service connection 
claim for a psychiatric disorder had been in error.  She was 
notified that her service medical records had in fact noted 
treatment for psychiatric problems, but the RO now determined 
that these problems were acute and transitory in nature and 
had not resulted in a chronic disorder.  It was requested 
that she submit evidence that she currently suffered with a 
chronic psychiatric disability that had its onset during her 
military service.  Enclosed with this letter was VA Form 1-
4107 (Notice of Procedural and Appellate Rights).  This form 
notified the veteran that if she disagreed with the RO's 
decision she had a right to appeal it by filing a NOD within 
one year of the date of the letter.  

In a letter of May 1977, the veteran informed the RO that she 
was collecting the required evidence.  She also requested all 
appropriate forms and information regarding the filing of a 
NOD and the obtaining of representation from a veterans' 
organization.  

The RO issued a statement of the case (SOC) regarding the 
issue of service connection for a psychiatric disability in 
June 1977.  Attached to the SOC was a letter in which the 
veteran was notified that she had 60 days in which to file a 
substantive appeal (VA Form 1-9) or the RO would assume that 
she did not wish to appeal this decision and close her case.  
Enclosed with this letter was a 
VA Form 1-9.  The instructions at paragraph number two 
informed the veteran that she had 60 days after the SOC had 
been mailed in which to file a substantive appeal.  She was 
also notified that if she needed more time than the allowed 
60 days she could file a written request for extension of the 
time limit.

In June 1991, the veteran filed another claim for multiple 
psychiatric disorders to include PTSD.  A letter was issued 
by the RO in September 1991 in which it requested that the 
veteran submit detailed information about her claimed 
stressful events during her military service.  She was asked 
to report details about the circumstances of these events and 
the name of the military units to which she was assigned.  
The veteran was warned that her failure to comply with this 
request could have an adverse effect on her claim for service 
connection.  A similar letter was again sent to the veteran 
in November 1991.

Additional service medical and personnel records were 
obtained from the National Personnel Records Center (NPRC) in 
September 1991.  These records included the veteran's 
military dental records and cover sheets that noted she had 
been treated for the flu in February 1972.  Additional VA 
medical records were associated with the claims file in 
September 1991.  A VA discharge summary of January 1991 noted 
that the veteran's medical history was positive for anxiety 
and recent life stresses.  She was treated for 
gastrointestinal complaints.  The diagnoses included anxiety.  
The veteran was again hospitalized at a VA medical center 
from March to May 1991 for gastrointestinal complaints.  It 
was noted that she became extremely disruptive during her 
care and received a psychiatric consultation.  The diagnoses 
included anxiety.  In multiple written statements of October 
and November 1991, the veteran reported her symptoms and 
treatment for her various medical conditions.  In December 
1991, the RO received copies of the veteran's private medical 
records dated from March to September 1989.  These records 
noted treatment of the veteran's physical complaints.  VA 
outpatient records dated in May 1991 were incorporated into 
the veteran's claims file in December 1991.  These records 
noted the treatment of the veteran's gastrointestinal 
complaints.  Two letters from private optometrists were 
received in December 1991.  These letters noted the treatment 
of the veteran's poor eyesight.  Also in December 1991, the 
veteran submitted a data sheet about her current federal 
employment.  

The veteran was given a series of VA examinations in December 
1991.  On a general medical examination, the veteran 
complained of panic reaction and phobias that had existed 
since 1974.  She attributed these psychiatric problems to 
traumatic experiences she had suffered during her military 
service.  The diagnoses included "panic reaction and 
phobias, type to be determined by psychiatric evaluation 
later today."

At the veteran's psychiatric evaluation, she complained of 
many current psychiatric symptoms.  She claimed that these 
symptoms had started while she was in the military and were 
due to stressful events that she had witnessed at that time.  
Her alleged stressors included working at an airfield during 
emergency situations that resulted in witnessing crash 
landings and a death due to a decapitation.  The veteran also 
claimed that she had been assigned to a military criminal 
investigation unit and had participated in a "bust" that 
resulted in gunfire and the death of fellow servicemembers.  
The diagnosis was PTSD.

The veteran submitted a written statement in January 1992 
with attached records of medical charges and a book excerpt.  
She claimed that at the time of her discharge from the 
military in 1972 she had an elevated and sustained fear level 
because she thought she was about to be killed.  The veteran 
claimed that this fear was based on "a steady stream of 
intelligence" that she had received from unidentified 
sources.  She also detailed her continuing physical and 
psychiatric symptoms over the ensuing years.  

By rating decision of March 1992, the RO denied service 
connection for PTSD.  It was determined that there was no 
objective evidence in the record that the veteran had been 
involved in life threatening situations while in the 
military.  The RO also found that the veteran had not been in 
a combat situation.  This rating decision also determined 
that there was insufficient new and material evidence to 
warrant the reopening of other previously denied claims for 
service connection.  The veteran was notified of this 
decision by a letter issued on March 24, 1992.  In pertinent 
part, this letter stated:

We have denied your claim for service-
connected disability compensation for 
nervous condition claimed as post 
traumatic stress disorder...[and] 
reconsideration or service connection for 
acne, multiple cysts, and ulcer 
condition.

Enclosed with this letter was a VA Form 1-4107 that informed 
the veteran of her appellate rights to include the right to 
appeal this decision by filing a NOD within one year of the 
date of the denial letter.

On January 19, 1993, the RO received a letter from the 
veteran.  In this letter, the veteran wrote:

Please send complete appeal forms and 
procedures to initiate an appeal action 
for service-connected disability status.  
None of the information, as legally 
required, was included with my 
determination letter.

Attached to this letter was a U. S. Public Health Service 
flyer that had the term "Digestive Diseases and Nutrition" 
highlighted.  The RO responded with a letter dated March 3, 
1993, in which the veteran was again supplied with a VA Form 
4107 and she was requested to make any appropriate written 
statement.

On that same day, March 3, 1993, the veteran submitted a VA 
Form 21-526 (Veteran's Application for Compensation or 
Pension) with an attached written statement.  The VA Form 21-
526 noted that the veteran wished to file claims for service 
connection that included a stress disorder.  In the attached 
written statement, the veteran wrote the following:

This is a new, amended, and updated 
application.  A prior application filed 
on 6/24/91 was criminally sabotaged and 
incompetently reviewed by [VA 
adjudication officer's name] and [VA 
physician's name].  (Redaction added).

It was further noted by the veteran that her current service 
related illnesses included a "stress/anxiety disorder."  
This statement also contained the following:

I demand that a new determination be set 
upon my prior application...and that this 
new application be accepted under the 
criteria of new evidence or a more 
complete explanation of old evidence.

It was also alleged by the veteran that her current 
psychiatric disability, at times, interfered with her ability 
to accurately express her intentions.  The veteran again 
claimed that her current psychiatric disability was incurred 
during her service on a military airfield and exposure to 
stressful events.  Also attached to the veteran's written 
statements were copies of her service medical records, VA 
treatment records, and medical articles.  

In written statements received in March, April, and May 1993, 
the veteran accused specific VA officials of criminal 
activity in denying her claims for service connection.  She 
supported these claims with photocopies of newspaper 
articles.  

In May 1993, the RO received multiple letters from a 
physician who had formerly worked for the VA and treated the 
veteran.  This physician informed the RO that he could not, 
at this point in time, make a qualified statement about the 
veteran's condition and referred the RO to the veteran's 
treatment records.

A letter from a VA physician received in June 1993 noted that 
the veteran was unable to travel to a VA hearing due to the 
severity of her physical and psychiatric disabilities.  The 
diagnoses included anxiety disorder with depression. 

Letters received in May and June 1993 from private 
psychiatric clinics reported that they were unable to locate 
any treatment records of the veteran.  VA treatment records 
were received in May 1993.

In letters of June and July 1993, the veteran claimed that 
she may have been involved in classified military operations 
during her active service.  She contended that some of her 
military records may not have been released by the military 
due to her classified activities.  The veteran also informed 
the RO that she would not provide any further information 
regarding her military activities that she felt were of a 
classified nature. 

The veteran was scheduled for multiple VA compensation 
examinations in September 1993.  In a letter dated that same 
month, the veteran informed the RO that she would not attend 
her scheduled examinations.  She claimed that the VA 
physicians conducting her examinations were not properly 
completing them and had failed to adequately review her past 
medical history.  The veteran argued that these failures had 
resulted in her denials of service connection.  

Also in September 1993, the veteran submitted a letter to the 
RO in which she noted that her military specialty in the U. 
S. Army Signal Corp, 72B20, included classified operations.  
She alleged that this specialty was a "generic sort" and 
people with this specialty were used in the support of many 
Airborne and Infantry units.  Attached to the letter was a U. 
S. Army correspondence course catalog.  

In multiple letters to the RO starting in October 1993, the 
veteran argued that the RO's refusal to reopen her claim for 
service connection for a psychiatric disability was 
erroneous.  Her contentions included the charge that her 
denials had been influenced by illegal activities on the part 
of VA officials responsible for reviewing her claim.  The 
veteran submitted news articles, medical articles, and copies 
of 
U. S. statutes in support of these arguments.  She also 
notified the RO that she had been awarded Social Security 
Administration (SSA) benefits in September 1993.

By rating decision of January 1994, the RO determined that 
the veteran had failed to submit the requisite new and 
material evidence required to reopen a claim for an "anxiety 
disorder."  The veteran was notified by letter of late 
January 1994 that the RO had denied her claim "for increased 
service-connected disability compensation."  Enclosed with 
this letter were a VA Form 4107 and a copy of the January 
1994 rating decision.  The veteran responded with a letter in 
February 1994.  She noted that this letter was a NOD with the 
"decision of March 24, 1992...concerning my claim of 6/91."

In a letter of March 1994, the veteran wrote to her 
congressional representative.  Attached to her letter was a 
Defense Department (DD) Form 664 (Serviceman's Statement 
Concerning Application For Compensation From The Veterans 
Administration) dated in August 1972.  The veteran indicated 
on this form that she did not want to file an application for 
VA benefits at the time, but understood that she could file 
such a claim in the future.  She argued in her letter that 
this form showed that he had been found to have a disability 
on her separation examination, but did not want to file a 
claim with the VA for it at that time.

The RO issued the veteran a SOC in April 1994.  One of the 
issues on appeal was listed as:

Materiality of evidence to reopen 
previously denied claim for service 
connection for the following three 
conditions:

....

2.  Anxiety disorder.

This SOC informed the veteran that the above noted claim had 
been denied on the basis that the new evidence had not been 
material in showing that her psychiatric disability had been 
incurred or aggravated by her military service.  

A substantive appeal (VA Form 1-9) was received from the 
veteran in June 1994.  In a letter of December 1994, the 
veteran claimed that her service medical records did not 
accurately reflect the causes and circumstances of her 
claimed illnesses.  She alleged that because she was involved 
in sensitive military operations she was instructed not to 
reveal the specifics of her situation.  

In letters of June 1995, the veteran informed the RO that she 
was seeking to have her military records, to include her 
service medical records and the designation of her military 
specialty, changed by the U. S. Army Board for Corrected 
Military Records (BCMR).  She contended in a separate letter 
that the combination of her entrance examination of June 1970 
and the DD Form 664 dated in August 1972 were sufficient in 
and of themselves to warrant service connection for her 
claimed disabilities.  

In late June 1995, the veteran claimed that she had come upon 
the body of a fellow servicemember in her barracks.  She 
reported that this servicemember had been determined to have 
committed suicide, but the veteran felt it had been a murder.  
Attached to the letter was a purported response from the NPRC 
that noted the name of a female servicemember that was 
reported to have died in mid-July 1972.  

The veteran was afforded a hearing on appeal in October 1995.  
The veteran testified that prior to her military service she 
had not experienced any psychiatric problems.  She claimed 
that the symptoms noted in her service medical records, that 
include sleep problems, eating problems, anxiety, and 
hyperventilation, were symptoms of her current PTSD.  The 
veteran also argued that the applicable law did not require 
her to have been in a combat situation in order to be 
service-connected for PTSD.  She alleged that during her 
military service she had seen a fellow servicemember die in 
her barracks.  

Submitted at her hearing were two audiotapes that contained 
additional contentions.  She contented that her current 
claims before the VA included "administrative error" in the 
RO's prior determinations, in addition to, her claims that 
new and material evidence had been submitted to reopen these 
claims.  The veteran alleged that error had been done in the 
RO's unfavorable decisions dating back to 1972 by failing to 
discuss presumption of sound condition, service connection by 
aggravation of a pre-existing disorder, service connection 
under a presumptive period, the benefit of the doubt 
doctrine, and the failure of the RO to request a nexus 
opinion from a VA examiner regarding her claimed 
disabilities.  She claimed that the RO's previous denials had 
also violated New York State law and 42 U.S.C.A. § 19.86.  
The veteran also contented that she had received disparate 
treatment from the VA when compared to the treatment given to 
male veterans.  The veteran contended that the examiner's 
opinion from her 1992 VA psychological testing confirmed her 
diagnosis of PTSD.  She alleged that there were service 
medical records missing from her claims file, specifically, a 
hospital report from the Noble Army Hospital for her 
treatment of a head injury.  The veteran argued that a single 
stressful event was not needed in order to acquire PTSD.  She 
claimed that her entire military service had been a "group 
of experiences" that were stressful enough to result in 
PTSD.

In a letter of October 1995, the veteran noted that the 
stressful events she experienced during her military service 
included bomb threats to the barracks she was housed in, the 
murder of a fellow servicemember that was staged as a 
suicide, "profound operational fatigue in classified wartime 
stateside operations", "wartime POW training in classified 
signal school",  U. S. Army medical malpractice in the 
treatment of her illnesses, moral and ethical ambiguity 
during her military service, and a bomb threat to the airline 
that she flew on while on leave in 1971.  In a separate 
letter of October 1995, the veteran submitted a copy of a VA 
psychological test report dated in February 1984.  No 
diagnosis was listed on this report.

The RO received an undated letter from the veteran.  Enclosed 
with this letter were copies of photographs of the veteran 
prior to and during her military service.  She contended that 
these photographs corroborated her claims of service 
connection for psychiatric and skin disabilities. 

A supplemental statement of the case (SSOC) was issued to the 
veteran in February 1996.  The issue on appeal was reported 
to include "[m]ateriality of evidence to establish service 
connection for nervous condition also claimed as Post 
Traumatic Stress Disorder."  It was determined that the 
veteran had submitted cumulative evidence regarding her 
request to reopen her claim for service connection for a 
psychiatric disability.  The RO also determined that the 
veteran's diagnosis for PTSD had not been confirmed and that 
her claimed stressors had not been verified.

The veteran submitted a VA Form 9 in March 1996 that she 
wrote was a "statement of disagreement of the Supplemental 
Statement of Case..."  It was initially noted that she wished 
to withdraw the issues of "materiality of evidence to 
establish service connection" for a nervous condition, 
stomach condition, and a skin condition.  However, she went 
on to argue that she was entitled to service connection for 
these disabilities.  

A letter from the VA's regional counsel dated in March 1996 
notified the veteran that her administrative tort claim for 
negligence had been denied.  She was informed of her 
appellate rights.

The veteran submitted a letter directly to the Board in 
December 1997.  Attached to this letter was a copy of a 
response from the U. S. Army dated in June 1997.  This letter 
notified the veteran that the U. S. Army had failed to locate 
a copy of her separation examination and referred her to the 
NPRC.

By letter of June 1998, the veteran submitted a letter she 
had sent to her designated representative informing this 
organization that she no longer wished that it represent her 
before the VA.  She informed the RO that she was now acting 
as her own representative.

In February 1998, the veteran submitted a letter to the Board 
in which she contended that the Board no longer had 
jurisdiction over her claims for service connection.  The 
Board issued a letter to the veteran in July 1998 attempting 
to clarify if she wished to withdraw the issues on appeal.  
She responded in correspondence of late July 1998 that she 
did not wish to withdraw the issues appealed to the Board.  

A letter was received from the veteran in mid-October 1998.  
This letter was construed as a request for advancement of her 
case on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 1991) and 38 C.F.R. § 20.900(c) 
(1998).  The veteran was informed by letter of late October 
1998 that she had not submitted evidence of "good cause" 
that would warrant an advancement on the Board's docket.  She 
responded in a letter received in November 1998 that she had 
not intended her correspondence of October 1998 to be a 
motion.


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
psychosis will be recognized as service connected, although 
not otherwise established as incurred in service, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

According to 38 C.F.R. § 20.200 (1998), an appeal consists of 
a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the RO 
gave notice that adjudicative determinations were made on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the NOD must make that clear.  38 C.F.R. 
§ 20.201 (1998).

A claimant, or his or her representative, must file a NOD 
with the RO within one year from the date that that RO mailed 
notice of the determination to him or her. Otherwise, that 
determination will become final.  When a decision becomes 
final, it is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (1998).  In order to reopen a claim, 
the veteran must present or secure new and material evidence 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).


III.  Analysis.

The procedural development of the current case has been 
rather confusing.  A review of the claims files indicates 
that the veteran originally filed a claim for service 
connection for a psychiatric disability in March 1977.  This 
claim was denied by a rating decision of April 1977 and she 
was informed of her appellate rights.  Based on the veteran's 
correspondence of May 1977, which was obviously assumed to be 
a NOD, the RO issued a SOC on this issue in June 1977.  The 
veteran was appropriately notified of her appellate rights, 
however, no timely substantive appeal was received.

The veteran again filed a claim for service connection for a 
psychiatric disability in June 1991 that included a claim for 
service connection for PTSD.  She received a diagnosis for 
PTSD on a VA examination of December 1991.  By rating 
decision of March 1992, the RO denied the veteran's claim for 
service connection for PTSD.  The reasoning for this decision 
appears to be based on the merits of this claim and did not 
include an analysis of whether new and material evidence had 
been presented.  There was no discussion of any other 
psychiatric disorder claimed by the veteran.  The veteran was 
notified of this decision in a letter issued on March 24, 
1992, and informed of her appellate rights.  

Within one year of the RO's notice letter of March 24, 1992, 
the RO received a written statement from the veteran, on 
March 3, 1993.  The veteran's response used vague and 
imprecise language.  However, the veteran specifically noted 
the dates of her claim for service connection for PTSD in 
June 1991 and the date of the RO's denial in March 1992.  She 
expressed her displeasure with the resulting decision and a 
desire to have it redressed.  The veteran noted that she had 
experienced problems in adequately expressing herself due to 
her psychiatric disability and the resulting medication.  The 
resulting SOC and SSOC were also vague about the issue on 
appeal; respectively describing it as whether new and 
material evidence had been submitted to reopen a claim for an 
anxiety disorder and later to reopen a claim for a nervous 
condition to include PTSD.

According to the U. S. Court of Appeals for the Federal 
Circuit (Circuit Court), if a new law provides for benefits 
not previously available, even though grounded on some but 
not all of the same facts adjudicated under an earlier law, a 
new cause of action is created along with a new entitlement 
to a remedy.  Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994); 
See also Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  In 
such a situation, the new criteria would be viewed as a new 
basis on which service connection could be granted, or 
construed as "liberalizing", and the finality rule at 
38 U.S.C.A. § 7105(c) would not apply.

In the present case, the provisions of 38 C.F.R. § 3.304(f) 
did not exist at the time the veteran's claim for service 
connection for a psychiatric disability was denied in April 
1977.  Thus, the provisions of 38 C.F.R. § 3.304(f) provided 
the veteran with a new and different avenue to receive 
service connection for PTSD, which the RO appropriately 
adjudicated in March 1992.  

As noted above, the veteran's written statement received on 
March 3, 1992, was vague and imprecise.  However, regulations 
at 38 C.F.R. § 20.200 do not require special wording.  
Reviewing this statement in the light most favorable to the 
veteran, it meets the criteria for a NOD regarding the issue 
of entitlement to service connection for PTSD.  It is also 
determined that this statement was received within one year 
of the notice to the veteran on March 24, 1992, of the 
unfavorable decision regarding her claim for service 
connection for PTSD.  Based on these findings, the 
undersigned is compelled to find that the March 1992 decision 
denying service connection for PTSD was not final and, 
instead, is currently in appellate status.

It is determined by the undersigned, based on the above 
analysis, that there has not been a final decision reached on 
the issue of service connection for PTSD.  However, the April 
1977 decision denying service connection for a psychiatric 
disability, other than PTSD, was final as the veteran failed 
to file a timely substantive appeal.  These issues are 
further discussed below in the REMAND section of this 
decision.


ORDER

As the March 1992 decision denying service connection for 
PTSD is not final and was timely appealed, this claim is 
reopened.




REMAND

Based on the above decision, the RO should now review all the 
claims files and determine if the veteran's claim for service 
connection for PTSD is well grounded.  A well-grounded claim 
requires competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).  Under 38 C.F.R. § 3.303(b), a well-grounded 
claim requires competent evidence of continuity of 
symptomatology (lay or medical evidence) and a nexus (medical 
evidence) between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997)].  If 
the current claim is well-grounded, then all appropriate 
development should be undertaken to include the verification 
of stressors and a subsequent VA psychiatric examination, as 
necessary.

Regarding the issues of reopening the veteran's other claims 
for service connection for skin, gastrointestinal, and 
psychiatric disabilities other than PTSD, a review of the 
claims files indicate that the veteran has identified 
pertinent medical evidence that has not been developed.  This 
evidence includes current VA medical records and private 
medical records from the 1970s.  The undersigned finds that 
these records are pertinent to the veteran's attempt to 
reopen her claim for service connection and should be 
obtained for appellate review.  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992) (When the VA is placed on notice that 
relevant medical records exist, it has a duty to assist the 
veteran in obtaining these records);  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995) (The duty to assist includes 
notification to the veteran that her failure to submit 
pertinent records could adversely affect her claim).

In October 1995, the veteran informed the RO that she had 
filed a request with the BCMR to have certain information 
changed on her military records.  The BCMR's response is not 
of record.  The final decision and any changed military 
record should be obtained by the RO and incorporated into the 
veteran's claims files.

The veteran has also indicated that she was awarded SSA 
disability benefits in September 1993. She has also indicated 
in recent years that the SSA had decided to remove this 
disability award.  These SSA decisions and the records relied 
on to determine the veteran's disability are not of record.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) held in Masors v. Derwinski, 2 Vet. App. 181 
(1992), that the VA has a duty to obtain any SSA decision and 
all that decision's underlying evidence, when the SSA has 
awarded disability benefits to a VA claimant.  Thus, the RO 
must obtain all of the veteran's SSA decisions and underlying 
medical records.

The undersigned notes that a decision by the Circuit Court 
has changed the way the VA must analyze whether new and 
material evidence has been submitted to reopen a finally 
denied claim.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Circuit Court held that "new and material 
evidence" as provided in 38 C.F.R. § 3.156(a) (1998), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined by the Court in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the VA must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claims.  A review of the claims files indicates 
that the veteran's claims have not been adjudicated under the 
appropriate criteria.

Finally, at the veteran's hearing on appeal in October 1995, 
the VA hearing officer noted in his introduction that the 
veteran had raised an issue of clear and unmistakable error 
in the "first rating board decision."  The undersigned is 
unable to determine by this vague reference and testimony 
what decision or issue was involved in the claimed error.  
Therefore, it cannot be determined if the veteran has filed a 
claim that could be inextricably intertwined with one of the 
issues on appeal.  The RO should request that the veteran 
identify the specific decision, issue, and law and 
regulations involved in her claim of clear and unmistakable 
error.  It should then be determined if this issue is 
inextricably intertwined with the issues on appeal.

The veteran raised the issue of service connection for 
residuals of exposure to radiation and toxic chemicals in 
January 1994.  At her hearing in October 1995, the veteran 
argued that her skin disability was one of the residuals of 
her chemical or radiation exposure.  Therefore, the 
undersigned finds that these claims are inextricably 
intertwined.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the following 
information:

a.  The RO should advise the veteran 
to obtain and submit any pre-
service, active service, or post-
service medical records which she 
has in her possession and is 
pertinent to her current claims.  
She should be requested to submit 
detailed information (unit assigned 
to, time, place, circumstances, and 
names of others involved) about her 
claimed military stressors that led 
to her current psychiatric 
disability and her claimed exposure 
to toxic chemicals and radiation.  
The veteran should be informed that 
contemporaneous evidence (letters 
home, private medical records, 
statements from fellow 
servicemembers or family, etc.) can 
be used to help verify these events.  
The RO should notify the veteran 
that her failure to comply with 
these requests could have an adverse 
effect on her claims.

b.  The RO should also appropriately 
contact the veteran and obtain the 
names and addresses of all VA 
medical facilities which have 
treated her psychiatric, skin, and 
gastrointestinal disabilities.  The 
RO should obtain legible copies of 
all treatment records not already 
contained in the claims folders, to 
include those from the VA Medical 
Centers in Washington, D.C., 
Birmingham, Alabama, and Albany, New 
York. 

c.  The RO should request the 
veteran to obtain and submit copies 
of pertinent treatment records from 
all non-VA healthcare providers who 
treated her psychiatric, skin and 
gastrointestinal disabilities, to 
include records from the following 
sources:

(i).  All pre-service 
psychiatric treatment.

(ii).  Calhoun County Mental 
Health Center
	Anniston, Alabama

(iii).  Jacksonville Hospital
	Jacksonville, Alabama

(iv).  Mary McClellan Hospital
	1 Myrtle Avenue
	Cambridge, New York 12816

(v).  Bellevue Hospital

(vi).  Dr. Martha McDonald
	Anniston, Alabama

(vii).  Dr. John Sherrer
	Anniston, Alabama

d.  Finally, the RO should contact 
the veteran and inquire if she still 
wishes to file a claim for clear and 
unmistakable error in a prior VA 
decision.  If so, she should also be 
requested to specifically identify 
the decision and issues involved and 
provide detailed arguments based on 
specific provisions of appropriate 
laws and regulations. The RO should 
notify the veteran that her failure 
to provide detailed allegations 
based on specific laws and 
regulations could have an adverse 
effect on her claim.

Once obtained, all records must be 
associated with the claims folder.

2.  The RO should contact the appropriate 
office of the SSA and request any/all 
decisions determining the veteran's 
entitlement to disability benefits.  It 
should also be requested that copies of 
all underlying medical records used in 
arriving at these decisions be forwarded 
to the VA.  All material received from 
this request must be associated with the 
claims files.

3.  The RO should contact the appropriate 
office of the BMCR and request that any 
decision on altering the veteran's 
military records be forwarded to the VA.  
It should also be requested that any 
changes made to the veteran's military 
records be identified.  Any material 
received from this request must be 
incorporated into the claims files.



4.  Following completion of the above and 
any other development deemed necessary, 
the RO should reconsider the issues of 
entitlement to service connection for 
PTSD and whether the veteran's claim for 
service connection for skin, 
gastrointestinal and psychiatric (other 
than PTSD) disabilities should be 
reopened.  The RO should also complete 
all appropriate adjudication on the 
issues identified as inextricably 
intertwined with these claims to include 
clear and unmistakable error and service 
connection for residuals of exposure to 
toxic chemicals and radiation.

a.  Regarding the claim for service 
connection for PTSD, the RO should 
determine whether the veteran's 
claim is well-grounded.  If the 
claim is determined to be well-
grounded than all appropriate 
development, to include verification 
of the claims stressors and a VA 
psychiatric examination, must be 
conducted.  If any of these 
decisions are unfavorable to the 
veteran, then a SSOC should be 
issued to her and she should be 
given a reasonable opportunity to 
respond.  

b.  Regarding the veteran's attempt 
to reopen claims for service 
connection for skin, 
gastrointestinal, and psychiatric 
(other than PTSD) disabilities, the 
RO should analyze the claims solely 
based on the criteria found at 
38 C.F.R. § 3.156(a).  If the 
determination remains adverse to the 
veteran, she should be furnished 
with a SSOC and be given a 
reasonable opportunity to respond.

Thereafter, if appropriate, the case 
should be returned for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until she is 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



